DETAILED ACTION
Response to Amendment
This is a Final Office Action in response to Applicant’s Amendment filed on July 12, 2022.  Claims 10-28, 38-45 and 55-62 have been canceled.  Claims 1, 29 and 46 have been amended. Claims 1-9, 27-37 and 46-54 are pending and presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-9, 27-37 and 46-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) access at least one activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set.
The limitation of access at least one activity panel associated with at least one aspect of a project as part of a series of activity panels in an activity panel set, as drafted, is a process that under its broadest reasonable interpretation covers managing personal relationships or interactions except for the recitation of general computer components.  That is other than reciting “a computer system” in the claim element precludes the step from practically being performed in the mind. For example, access an updated activity panel set in which an address field associated with the selected activity panel identifies the additional activity panel as a next activity panel in the series included in the updated activity panel set. If a claim limitation, under its broadest reasonable interpretation covers managing personal relationship or interactions except for the recitation of general computer components, then falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into practical application. The claim only recites one additional element computer system to perform both accessing steps.   The computer system in both steps is recited at a high level of generality (i.e. computer system) performing generic computer function of access at least one activity panel associated with at least one aspect of a project such that it amounts no more than mere instructions to apply the exception using the generic computer component.  Accordingly, this additional element does not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform both accessing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic component cannot provide an inventive concept.  The claim is not patent eligible.

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 7-9, 29-31, 35-37, 46-48 and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov et al (hereinafter, “Lavrov”, U.S. Pub. No. 2015/0193711) in view of Bhandar et al (hereinafter, “Bhandar”, U.S. Pub. No. 2011/0313932).
As per claims 1, 29 and 46, Lavrov discloses an apparatus, computer-implemented method and a non-transitory computer-readable medium comprising: 
a computing system (paragraph 0042) configured to: 
access at least one activity panel (i.e. data records) associated with at least one aspect of a project (i.e. construction project) as part of a series of activity panels in an activity panel set (paragraphs 0027, 0046 and 0069; Lavrov discloses an user accessing a data record associated with other data records of a construction project); 
communicate with a server system accessible by individuals associated with the activity panel set to make the activity panel available to the individuals (paragraph 0069: Lavrov discloses users communicating with a server that allows the users within the construction project to have access to the data records); and
create an additional activity panel configured to be associable with a media file capturable by the computing system and insert the additional activity panel adjacent to a selected activity panel in the activity panel set (Fig. 10; paragraphs 0069, 0071 and 0083; Lavrov discloses associating an image with a data record created by a user within the construction project); 
However, Lavrov does not explicitly disclose:
generate in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as a next activity panel in the series included in the updated activity panel set; and
access from the memory an updated activity panel set stored in the memory in which the address field pointer the selected activity panel identifies the additional activity panel the next activity panel in the series included in the updated activity panel set.
Bhandar discloses a model-based project network comprising:
generate in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as a next activity panel in the series included in the updated activity panel set (paragraphs 0031-0037; Bhandar discloses a project entry created in the project entry table in which other projects, work products and people are connected to the new project and the entry in the node table include a reference pointer or memory location or address of the location in the repository where the work product is stored); and
access from the memory an updated activity panel set stored in the memory in which the address field pointer the selected activity panel identifies the additional activity panel the next activity panel in the series included in the updated activity panel set (paragraphs 0031-0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lavrov by incorporating or implementing a reference pointer or memory location of work products in a new project in order to locate and identify the entries that specifies the work products.As per claims 2, 30 and 47, Lavrov further discloses:
 capturing the media file and associating the media file with the additional activity panel (Fig. 10, paragraphs 0083 and 0087).
As per claims 3, 31 and 48, Lavrov discloses:
wherein the media file includes a file chosen from one of a digital image, a series of digital images captured in a sequence, a motion video, a text document, a graph, a chart, a spreadsheet, a digital document, a web page, a web site address, and an audio recording (paragraphs 0071 and 0087). 
As per claims 7, 35 and 52, Lavrov discloses:
wherein the computing system is configured to collect and store the media file when the computing system is not in communication with the server system and to subsequently provide the media file to the server system when the computing system is in communication with the server system (paragraphs 0069 and 0072).
As per claims 8, 36 and 53, Lavrov discloses:
wherein the computing system is configured to receive a user selection of selected activity panels from the activity panel set for inclusion in a report (paragraph 0082).
As per claims 9, 37 and 54, Lavrov discloses:
wherein the computing system is configured to receive a message from the server system indicative of availability of the updated activity panel set (paragraph 0083).


6.	Claims 4-6, 32-34 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavrov in view of Bhandar and in further view of Hardin et al (hereinafter, “Hardin”, U.S. Pub. No. 2009/0210277).
As per claims 4, 32 and 49, Lavrov in view Bhandar discloses the invention substantially as claims discussed above.
However, Lavrov in view of Bhandar do not explicitly disclose:
location circuitry configured to determine a location of the computing system, the location circuitry including at least one circuitry chosen from global positioning system (GPS) circuitry and geolocation circuitry.
Hardin discloses a system and method for managing a geographically-expansive construction project comprising:
location circuitry configured to determine a location of the computing system, the location circuitry including at least one circuitry chosen from global positioning system (GPS) circuitry and geolocation circuitry (paragraphs 0051 and 0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lavrov in view of Bhandar by incorporating or implementing a Geographic Information System (GIS) for allowing a project manager or user to visually monitor the status of the construction project in conjunction with a map view of the project.
As per claims 5, 33 and 50, Lavrov in view of Bhandar discloses the invention substantially as claims discussed above.
However, Lavrov in view of Bhandar does not explicitly disclose:
wherein the computing system is configured to receive the location from the location circuitry and to associate the location with the additional activity panel.
Hardin discloses a system and method for managing a geographically-expansive construction project comprising:
wherein the computing system is configured to receive the location from the location circuitry and to associate the location with the additional activity panel (paragraphs 0051, 0055 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lavrov in view of Bhandar by incorporating or implementing a Geographic Information System (GIS) for allowing a project manager or user to visually monitor the status of the construction project in conjunction with a map view of the project.
As per claims 6, 34 and 51, Lavrov in view of Bhandar discloses the invention substantially as claims discussed above.
However, Lavrov in view of Bhandar does not explicitly disclose:
wherein the computing system is configured to receive a location request from the server system and to access the location circuitry to determine if the computing system is present within a geo-fence established by the server system around a site.
Hardin discloses a system and method for managing a geographically-expansive construction project comprising:
wherein the computing system is configured to receive a location request from the server system and to access the location circuitry to determine if the computing system is present within a geo-fence established by the server system around a site(paragraphs 0051, 0055 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lavrov in view of Bhandar by incorporating or implementing a Geographic Information System (GIS) for allowing a project manager or user to visually monitor the status of the construction project in conjunction with a map view of the project.

Response to Arguments
7.	Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
The Office Notes the following arguments:
a. Applicant argues that the claims recite the enhancement of computer operation by accessing an activity panel from a memory, creating an additional activity panel in the memory including media file, generating a memory address field pointer in the activity panel in the memory that associates it with the additional activity panel in the memory (the activity panels inserted in the memory in adjacency), and accessing an updated activity panel from the memory reflecting this generated relationship.
b. Lavrov does not teach nor discloses generate in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as a next activity panel in the series included in the updated activity panel set; and access from the memory an updated activity panel set stored in the memory in which the address field pointer the selected activity panel identifies the additional activity panel the next activity panel in the series included in the updated activity panel set.
In response to:
a. Applicant argues that the claims recite the enhancement of computer operation by accessing an activity panel from a memory, creating an additional activity panel in the memory including media file, generating a memory address field pointer in the activity panel in the memory that associates it with the additional activity panel in the memory (the activity panels inserted in the memory in adjacency), and accessing an updated activity panel from the memory reflecting this generated relationship. However, the Examiner disagrees.  The examiner notes that the claimed invention does not improve the computer or functioning of the computer.  The computing system performs the operations of receiving stored activity panel data and generating/updating relationships between activity panels.  These computing operations do not affect or enhance the computer or its computing functions.  Rather, the claimed computing system merely implement the abstract idea steps through the manner of “apply it”.
b. Applicant argues that Lavrov does not teach nor discloses generate in the memory an address field pointer in the selected activity panel that identifies the additional activity panel as a next activity panel in the series included in the updated activity panel set; and access from the memory an updated activity panel set stored in the memory in which the address field pointer the selected activity panel identifies the additional activity panel the next activity panel in the series included in the updated activity panel set.  The Examiner notes that this argument has been considered but is now moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS-BURTON whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



LJB
September 6, 2022